Case 1:17-cv-06127-ILG-ST Document 78-5 Filed 07/08/20 Page 1 of 4 PageID #: 1138



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK




          CARLOS CHINCHA,               *                     Case No. 17-CV-6127(ILG)
                                        *
                         Plaintiff,     *                     Long Island Federal
                                        *                      Courthouse
                                        *                     814 Federal Plaza
               v.                       *                     Central Islip, NY 11222
                                        *
          MANOJKUMAR PATEL,             *                     May 26, 2020
                                        *
                         Defendant.     *
                                        *
          * * * * * * * * * * * * * * * *

                 TRANSCRIPT OF CIVIL CAUSE FOR TELEPHONE CONFERENCE
                        BEFORE THE HONORABLE STEVEN TISCIONE
                           UNITED STATES MAGISTRATE JUDGE

          APPEARANCES:

          For the Plaintiff:                         LOUIS MOSHE LEON, ESQ.
                                                     Law Offices of William Cafaro
                                                     108 West 39th Street, Suite 602
                                                     New York, NY 10018

          For the Defendants:                        JASON MIZRAHI, ESQ.
                                                     Levin-Epstein & Associates, PC
                                                     420 Lexington Ave.
                                                     Suite 2525
                                                     New York, NY 10170




         Proceedings recorded by electronic sound recording, transcript
         produced by transcription service.




                         Fiore Reporting and Transcription Service, Inc.
                                4 Research Drive, Suite 402
                          Shelton, Connecticut 06484 (203)929-9992
Case 1:17-cv-06127-ILG-ST Document 78-5 Filed 07/08/20 Page 2 of 4 PageID #: 1139

                                                                                      22

 1                   So why did Mr. Mizrahi obtain this and why did he

 2       misuse it and why did he lie about it before, and why does he

 3       continue lying about it now?        I don't know.

 4                   MR. MIZRAHI:     Your Honor, Mr. Leon -- Mr. -- I'm

 5       just going to briefly respond.

 6                   Mr. Leon's position that he can't prove a negative

 7       is an attempt to skirt around the fact that he can't point to

 8       a single gap that's missing in the transcript.            The transcript

 9       is time stamped.

10                   MR. LEON:    Because you deleted it.

11                   MR. MIZRAHI:     The transcript is time stamped.           You

12       can look through the exact -- the transcript.            Everything that

13       was taken down, was taken down in note -- in noted times.

14                   THE COURT:     Look, I haven't seen the whole

15       transcript --

16                   MR. MIZRAHI:     Which means -- which means --

17                   THE COURT:     -- and I can't download it.         However,

18       the parts that I've seen have --

19                   MR. MIZRAHI:     Which means -- which means that --

20       which means that any gaps in the transcript would have been

21       missing within those time stamped gaps.          So Mr. Leon is

22       suggesting that there are entire paragraphs, or that entire

23       statements --

24                   THE COURT:     But the problem is not there's a gap in

25       the transcript in the sense that the court reporter has a gap.


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:17-cv-06127-ILG-ST Document 78-5 Filed 07/08/20 Page 3 of 4 PageID #: 1140

                                                                                    23

 1       The problem is, if you cut off somebody's mic, it's not being

 2       translated and it's not being transcribed.

 3                   So there's not going to be a gap in the actual

 4       timing of the recording, because -- unless you were muting the

 5       court reporter, that's going to be the same.

 6                   The problem is if you're muting and unmuting other

 7       people, then their statements are not being heard on the

 8       record, and I -- you know, the limited part of the transcript

 9       I've seen has numerous instances where somebody says, I can't

10       hear; I'm being muted.

11                   MR. MIZRAHI:     Your Honor, those --

12                   THE COURT:     So I have to --

13                   MR. MIZRAHI:     Your Honor, those --

14                   THE COURT:     -- (indiscernible) that a transcript is

15       complete, and I don't know what's missing.              Maybe it's

16       nothing.    Maybe it's important information.           I just don't

17       know.

18                   And there's no reason why we should have ever been

19       in this position because there is no reason why you should

20       have done what you did.       There's just no reason for it.

21                   And now you're putting me in a position of having to

22       try to piece together exactly what happened because you took

23       inappropriate action that now calls everything into question.

24                   MR. MIZRAHI:     Your Honor, nothing is in question.

25                   THE COURT:     I'm not going to --


               Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 1:17-cv-06127-ILG-ST Document 78-5 Filed 07/08/20 Page 4 of 4 PageID #: 1141

                                                                                    31

 1                   MR. MIZRAHI:     Thank you, Your Honor.

 2                   THE COURT:     Have a good day.

 3             (Proceedings concluded.)

 4

 5

 6

 7                         I, CHRISTINE FIORE, court-approved transcriber

 8       and certified electronic reporter and transcriber, certify

 9       that the foregoing is a correct transcript from the official

10       electronic sound recording of the proceedings in the above-

11       entitled matter.

12

13

14                                                               June 19, 2020

15                 Christine Fiore, CERT

16

17

18

19

20

21

22

23

24

25


               Fiore Reporting and Transcription Service, Inc.    203-929-9992
